Exhibit 10(a)

 

AMENDMENT TO THE

PROTECTIVE LIFE CORPORATION

EXCESS BENEFIT PLAN

 

Protective Life Corporation (the “Company”) hereby amends the Protective Life
Corporation Excess Benefit Plan (the “Plan”) as follows:

 

1.                                      Section 13 of the Plan is amended to
read in its entirety as follows, effective as of December 1, 2013:

 

13.  Tax Withholding.  All payments under the Plan shall be subject to
applicable federal, state and local tax withholding.  If taxes are imposed under
the Federal Insurance Contributions Act or any other tax law (“Advance Taxes”)
with respect to the Excess Benefits payable to a Participant or Beneficiary, the
Company shall remit such Advance Taxes in such amounts and at such time or times
as required or permitted by law.  To the extent required or permitted by
applicable law (including Treasury Regulation 31.3121(v) or any successor
thereto), the Company shall recover the Participant’s or Beneficiary’s portion
of such Advance Taxes by (1) collecting payment therefore from the Participant
or Beneficiary, (2) reducing the benefits actually paid from the Plan to the
Participant or Beneficiary at the time such benefits are paid,  (3) distributing
to the Participant or Beneficiary an amount equal to such portion of the Advance
Taxes (plus any amounts as may be required to satisfy the tax withholding
obligations and other required deductions with respect to such distribution),
which distribution may be made prior to the date payment of the Excess Benefits
otherwise begins under the Plan, and/or (4) reducing the value of the Excess
Benefits otherwise payable hereunder to take into account, on an actuarial
basis, the present value of all taxes remitted by the Company with respect to
the Participant’s or Beneficiary’s portion of such Advance Taxes.

 

2.   Except as specifically set forth herein, the terms of Plan shall remain the
same.

 

IN WITNESS WHEREOF, the Company has executed this Amendment on this 17th day of
April, 2014, effective as set forth herein.

 

 

PROTECTIVE LIFE CORPORATION

 

 

 

 

 

By:

/s/ D. Scott Adams

 

 

D. Scott Adams

 

 

Senior Vice President and Chief

 

 

Human Resources Officer

 

--------------------------------------------------------------------------------